COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  ALBERTO MONTELONGO,                             §            No.08-16-00001-CR

                       Appellant,                 §              Appeal from the

  v.                                              §             243rd District Court

  THE STATE OF TEXAS,                             §          of El Paso County, Texas

                        State.                    §            (TC# 20150D02224)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until March 15, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Raquel Lopez, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before March 15, 2022

       IT IS SO ORDERED this 15th day of February, 2022.


                                                      PER CURIAM


Before Rodriguez, C.J., Palafox, and Alley, JJ.